FILED
                             NOT FOR PUBLICATION                             AUG 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE GREGORIO SANCHEZ LOBATO,                    No. 09-73512

               Petitioner,                       Agency No. A077-465-051

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Jose Gregorio Sanchez Lobato, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

an immigration judge’s (“IJ”) decision denying his application for cancellation of

removal and his motion to terminate proceedings. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, Vasquez de Alcantar v.

Holder, No. 09-73512, 2011 WL 2163965, at *2 (9th Cir. Jun. 3, 2011), and we

deny the petition for review.

      The IJ properly concluded that Sanchez Lobato was statutorily ineligible for

cancellation of removal because he could not establish seven years of continuous

residence in the United States after being “admitted in any status.” See 8 U.S.C.

§ 1229b(a)(2); Vasquez de Alcantar, No. 09-73512, 2011 WL 2163965, at *5 (an

applicant for adjustment of status is not admitted until his application is approved).

      Contrary to Sanchez Lobato’s contention, the IJ did not err in denying his

motion to terminate proceedings for cancellation and reissuance of the notice to

appear because the IJ lacked the authority to grant the motion. See 8 C.F.R.

§ 1239.2(c).

      Sanchez Lobato’s challenge to the BIA’s decision to affirm without opinion

is foreclosed by Padilla-Romero v. Holder, 611 F.3d 1011, 1015 (9th Cir. 2010)

(per curiam) (a petitioner’s contention that the BIA erred by affirming without

opinion “has no force” where the court can address the merits of the case by

reviewing the IJ’s decision).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-73512